Case 18-17946 Doc26 Filed 01/24/20 Page 1 of2

a,

Robert 8. Thomas, II
Chapter 13 Trustee

(410) 825-5923
Address for Correspondence

Address for Plan Payments

300 E. Joppa Road, #409 P.O, Box 1838
Towson, MD 21286 Memphis, TN 38101-1838

January 21, 2020

U.S. Bankruptcy Court
8308 U.S. Courthouse

101 W. Lombard Street
Baltimore, MD 21201

Dear Processor:

Enclosed is @&
eee check #0248757, in the amount of $1,024.00,

   

to be deposited into Unclair
Funds for the cases listed on the attached Exhibit A.

If you have any questions, please call our office.

Sincetely,

 
 

Robert . Thoytas, Trustee

~ Atte

Fax ~ 410-825-5904
inguiries@chi3balt.com -

 
Case 18-17946 Doc26 Filed 01/24/20 Page 2 of 2

 

 

~l"Michael D. Stone
3233 Summit Avenue
Parkville, MD 21234- $1..024.00

  
 

18-17946
Stone .

 

 

 

 

 

 
